Citation Nr: 9929866	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  96-23 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.  He died in August 1994.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in August 1994, of cardiorespiratory arrest 
due to or as a consequence of advanced esophageal cancer.  
The death certificate listed liver metastases as a 
significant condition contributing to death, but not related 
to the cause of death.  An autopsy was not performed.

At the time of his death, the veteran was not service 
connected for any disorder.

The veteran's service medical records do not reveal any 
treatment or diagnosis of an adenocarcinoma or cardiovascular 
disease in service.  His May 1970 separation physical 
examination reported no abnormalities and the veteran 
indicated that he was in good health. 

In June 1995, the appellant provided a statement wherein she 
attributed the veteran's adenocarcinoma to his exposure to 
Agent Orange while serving in Vietnam.  

Private medical reports, dating from February to June 1994, 
pertinently reflect that the veteran felt well until 1993, 
when he began to develop substernal dysphagia.  At that time, 
the veteran was told that he had ulcer disease and he was 
placed on H2 blockers.  In February 1994, an 
esophagogastroduodenoscopy (EGD) revealed adenocarcinoma at 
the gastroesophageal junction.  Distal esophageal and 
gastroesophageal junction mucosal biopsies, performed in 
March 1994, both showed adenocarcinoma, Grade III of the 
distal esophagus and proximal stomach.  An April 1994 EGD 
report reflects that the veteran had adenocarcinoma of the 
gastroesophageal junction.   In May 1994, it was noted that 
the tumor had metastasized to the liver.  

A January 1995 medical report, submitted by Charles W. 
Hollen, M.D., the veteran's physician who signed his 
certificate of death, noted that the veteran died of 
adenocarcinoma of the gastroesophageal junction with liver 
metastases.  Dr. Hollen related that although the veteran did 
not have one of the "seven accepted conditions," his 
malignancy was quite extensive and unusually aggressive, 
perhaps as a result of exposure to Agent Orange.  Dr. Hollen 
further concluded that like tobacco, which had been causally 
related to some malignancies, Agent Orange may cause and/or 
might be considered a risk factors for some conditions, such 
as the veteran's fatal adenocarcinoma of the gastroesophageal 
junction.  

In a September 1996 report, William P. Illig, M.D., 
pathologist, indicated that the veteran's death was a result 
of widespread metastatic adenocarcinoma of the lower 
esophagus which involved his liver, omentum and lungs.  The 
terminal immediate cause of death was cardiorespiratory 
arrest secondary to widespread carcinomatosis.  

In a November 1996 medical report, Diane Johnston, M.D., 
related that she had reviewed the veteran's entire claims 
file and that the preponderance of the medical evidence 
showed that the veteran had adenocarcinoma of the 
gastroesophageal junction and no respiratory tract origin to 
his primary malignancy.  It was the opinion of Dr. Johnston 
that the appellant's claim should be denied.  

In medical reports, submitted by Charles Hollen, M.D., dated 
in January 1997 and December 1998, it was reported that the 
veteran's cancer was very extensive and unusually aggressive 
and that, prior to his death, the veteran had significant 
hypoxia, perhaps secondary to pulmonary involvement.  It was 
the conclusion of Dr. Hollen that the final diagnosis (all 
prior conclusions were noted to be disregarded) and cause of 
the veteran's death was Stage IV adenocarcinoma of the 
gastroesophageal junction with liver metastases. 

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
Two discrete types of evidence must be present in order for 
this claim to be well grounded: (1) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (2) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the cause of the veteran's 
death.  Such a nexus must be shown by medical evidence.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  While the claim need not 
be conclusive, it must be accompanied by supporting evidence.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Morton v. 
West, 12 Vet. App. 477 (1999).  As will be explained below, 
the Board finds that this claim is not well grounded.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

At the time of his death, the veteran did not have a service- 
connected disability. Accordingly, the Board will evaluate 
the evidence to determine if service connection for the 
veteran's adenocarcinoma can be established on either a 
presumptive or direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The Board notes that the diseases associated with exposure to 
certain herbicide agents, listed in 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1999), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  Adenocarcinoma of 
the gastroesophageal tract is not one of the presumptive 
diseases associated with exposure to Agent Orange as defined 
under 38 C.F.R. § 3.309(e).  The inclusion of certain 
diseases, as opposed to others, within this list reflects a 
determination by the Secretary of Veterans Affairs, based on 
sound medical and scientific evidence, that there exists a 
positive association between (A) the occurrence of those 
diseases in humans and (B) the exposure of humans to an 
herbicide agent.  38 U.S.C.A. § 1116(b)(1); 61 Fed.Reg. 
41368-41371 (1996).

In light of the evidence of record, the appellant's claim 
that the veteran's death was somehow related to his alleged 
exposure to Agent Orange must be denied.  The record contains 
no evidence to show that the veteran suffered from any of the 
diseases listed in 38 C.F.R. § 3.309(e).  In this regard, 
both Charles W. Hollen, M.D., the veteran's private 
physician, and Diane Johnston, M.D., have concluded that the 
primary cite of the veteran's terminal adenocarcinoma was in 
the gastroesophageal junction and that it metastasized into 
the liver.  Dr. Johnston further opined that the veteran's 
terminal adenocarcinoma did not have any respiratory tract 
origin.  As the appellant has not presented evidence that the 
veteran developed a cancer that would be presumptively 
service connected under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309(e), her claim under this theory must be 
denied as not well-grounded.  McCartt v. West, 12 Vet. App. 
164 (1999).

Service connection may also be established on a direct basis 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).  In this case, although 
Dr. Charles W. Hollen concluded that Agent Orange may cause 
some conditions such as the veteran's adenocarcinoma of the 
gastroesophageal junction, such opinion is insufficient to 
well ground the appellant's claim for service connection for 
cause of the veteran's death on a direct basis.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (a medical opinion to the 
effect that the cause of the veteran's death "could" have 
been attributed to his time in a prisoner of war camp, 
"without supporting clinical data or rationale," was 
insufficient to well ground a claim).  Further, there is no 
medical evidence in the record to show that the veteran's 
cancer manifested itself within one year of service.  See 
38 C.F.R. §§  3.307, 3.309 (1999). 

The appellant has contended that the veteran's adenocarcinoma 
of the gastroesophageal junction with liver metastases was 
caused by his exposure to Agent Orange while serving in 
Vietnam.  Without competent evidence that the veteran has a 
presumptive Agent Orange disease, the Board may not presume 
that the veteran was exposed to Agent Orange in Vietnam.  
McCartt.  Moreover, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.  The cause of the veteran's death is a medical 
determination, as is the etiology of any underlying disease.  
The appellant is not competent to offer a medical conclusion 
regarding the cause of the veteran's death or etiology of his 
adenocarcinoma.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

In the absence of competent medical evidence which 
establishes that the veteran's demise was a result of one of 
the presumptive diseases associated with exposure to Agent 
Orange listed under 38 C.F.R. § 3.309(e), or that his death 
was a result of a disability incurred in or aggravated by 
service, to include exposure to Agent Orange, which either 
caused or contributed substantially or materially to his 
death, the Board finds that the appellant has not met her 
"burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a). Epps, 126 F.3d at 1468.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death has not been established.  The appeal 
is denied.

As the foregoing explains the need for competent evidence 
which establishes that the veteran's demise was a result of 
one of the presumptive diseases associated with exposure to 
Agent Orange listed under 38 C.F.R. § 3.309(e), or that his 
death was a result of a disability otherwise incurred or 
aggravated by service, to include due to exposure to Agent 
Orange, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
her application for service connection for the cause of 
death.  Robinette v. Brown , 8 Vet. App. 69, 73 (1995). 


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

